DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on June 11, 2019 has been entered. Claims 1, 2, 4, 5 and 8-23 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. [US 20030018948 A1, hereafter Chang].
As per Claim 1, Chang teaches a method of defining a control grid for modelling data used in controlling of a lithographic process (Para 15), the method comprising:

defining, by a hardware computer system, locations and/or sizes of control grid elements of the control grid based on the device layout (Para 18-23, 91 and 98).
As per Claim 2, Chang teaches the method as claimed in claim 1, wherein the said device layout is obtained from reticle data related to the patterning device (Para 15).
As per Claim 4, Chang teaches the method as claimed in claim 1, further comprising minimizing the number of control grid elements encompassing comprise a boundary between different functional areas (See fig. 9).
As per Claim 5, Chang teaches the method as claimed in claim 1, wherein the control grid is such that there are no control grid elements encompassing a boundary between different functional areas (See fig. 11).
As per Claim 8, Chang teaches the method as claimed in claim 1, further comprising obtaining a best parameter value and associated criticality metric for at least one control parameter related to the lithographic process for each or some of the different functional areas (Para 91).
As per Claim 9, Chang teaches the method as claimed in claim 8, wherein the at least one control parameter is one or more selected from, focus or dose (Para 15 and 83).
As per Claim 10, Chang teaches the method as claimed in claim 1, further comprising determining a correction for control of the lithographic process based on modeling of the data using the control grid (Para 15 and 83).
As per Claim 11, Chang teaches the method as claimed in claim 10, wherein the correction comprises a relative acceleration profile for positioning of the substrate relative to a patterning device during an exposure of the lithographic process, the relative acceleration profile defining the physical positioning of one or both of the substrate and the patterning device during the exposure (Para 83).
As per Claim 12, Chang teaches the method as claimed in claim 1, wherein the lithographic process comprises a metrology step for measuring a device pattern provided by the lithographic process to a substrate (Para 59).
As per Claim 13, Chang teaches the method as claimed in claim 12, further comprising measuring a sample number of process window limiting patterns in one or more functional areas and using the measurements to determine a defect density per process window limiting pattern per functional area (Para 15).
As per Claim 14, Chang teaches a non-transitorv computer program product comprising program instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least:
obtaining a device layout, associated with a patterning device, comprising different functional areas; and defining, based on the device layout, locations and/or sizes of control grid elements of a control grid for modelling data used in controlling of a lithographic process (Para 15).
As per Claim 15, Chang teaches a lithographic apparatus comprising:
a controller configured to define a control grid associated with positioning of a substrate within the lithographic apparatus, wherein the control grid is based on 
As per Claim 16, Chang teaches the computer program product as claimed in claim 14, wherein the instructions are further configured to cause the computer system to minimize the number of control grid elements encompassing a boundary between different functional areas (See fig. 9).
As per Claim 17, Chang teaches the computer program product as claimed in claim 14, wherein the control grid is such that there are no control grid elements encompassing a boundary between different functional areas (See fig. 11).
As per Claim 18, Chang teaches the computer program product as claimed in claim 14, wherein the instructions are further configured to cause the computer system to determine a correction for control of the lithographic process based on modeling of the data using the control grid (Para 15 and 83).
As per Claim 19, Chang teaches the computer program product as claimed in claim 14, wherein the instructions are further configured to cause the computer system to obtaining a parameter value and associated criticality metric for at least one control parameter related to the lithographic process for each or some of the different functional areas (Para 15).
As per Claim 20, Chang teaches the method as claimed in claim 1, wherein each individual control grid element corresponds to a single functional area (Para 16).
As per Claim 23, Chang teaches the method as claimed in claim 1, wherein the functional areas comprise at least some functional areas smaller than and within a die (Para 85).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied in claim 10 above, in view of David [US 20160148850 A1].
As per Claims 21 and 22, Chang teaches the method as claimed in claim 10.
Chang does not explicitly wherein the correction is modelled using a spline model; wherein the spline model comprises a linear regression for each die across a field in at least one direction.
David teaches for some models, such as boosted or bootstrap-aggregated models implemented in analytics platforms such as IBM SPSS Modeler, the testing and validation sets need to be separated as the testing dataset is used to further optimize 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a modeling method as claimed in order to improve accuracy of lithographic process correction.	
	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882